Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2019, 02/01/2021 and 07/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	Applicants are requested to update the status of the parent application in the specification.
Priority
	Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application; In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972); and Chromalloy American Corp. v. Alloy Surfaces Co., Inc., 339 F. Supp. 859, 874, 173 USPQ 295, 306 (D. Del. 1972).

	Support for a measuring method for measuring concentration of the donor element by way of measuring the temperature change coefficient cannot be found in the parent application 15/889071. The status of the instant application should be changed to a continuation in part.
Drawings
	The drawings filed 11/21/2019 are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to applicant’s arguments concerning the fact that since the factors set forth In re Wands for determining whether any experimentation may be undue have not been met there is no undue experimentation, the examiner offers the following analysis:
(1) Breadth of the claims: The claims are extremely broad in that they only recite the measuring of dielectric layers at 125°C and 85°C however fail to recite how these measurements are taken  in account to find the concentration of the donor 
(2) Nature of the invention: The claimed invention is directed a method of measuring the concentration of a donor element in a dielectric layer.
(3) The State of the art:  In the prior art compositions for providing dielectric layers are known
(4) The level of one or ordinary skill: Although a person of ordinary skill in the art would recognize the types of various materials that may be utilized as dielectric layers and a method of measuring the current value at different temperatures is known however hoe the measurements are used to find the donor concentration in a dielectric layer would not be readily apparent.
 (5) The level of predictability in the art:  Although there is some inherent predictability in the testing of dielectric materials one of ordinary skill would not be directly lead to how to use the testing to determine the concentration of the donor material. The specification does not provide any guidance how the measurements are used to determine donor concentration.
(6) The amount of direction provided by the inventors: The instant disclosure 
Fails to provide any guidance how the measured values if the current values are used to determine the donor concentration.
 (7) The existence of working examples: The instant disclosure provides working examples however fails to provide how the measured current values are used to determine the donor concentration.
 (8) The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure: Although a person of ordinary skill in the art would recognize how to make the claimed measurements of current value a highly skilled artisan would not immediately be expected to recognize how to use the measurements to determine the donor concentration.
As a result, the quantity of experimentation required of a person having ordinaryskill in the art would be undue in the absence of further guidance. The artisan would bepresented with a myriad calculations and this would result in an excessive amount of experimentation to determine the scope of the instantly claimed invention. 
	Accordingly it is the position of the examiner that the claims fails to comply with the enablement requirement of 35 USC §112, first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims set forth a method of measuring a concentration of a donor element by measuring the current values at 125°C and 85°C however fail to set forth how the measurements are used to arrive at the donor concentration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Taniguchi (20180233284).
Taniguchi teaches a method of measuring the temperature change coefficient by taking measurements at 125°C and 85°C [0044]. Although the ion donor concentration is not determined by the measurements the only active process steps set forth in the claims are taking the measurements at 125°C and 85°C which Taniguchi teaches.
With respect to claim 2, the average grain diameter is 80-200nm [0026].
With respect to claim 3, the donor element may be V, Mo, NB, La, W or Ta [0029].
With respect to claim 4, the dielectric layers are one micron or less [0018].
With respect to claim 5 a perovskite is taught [0018].
The claims are considered anticipated. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
1/15/2021